United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.V., Appellant
and
DEPARTMENT OF THE AIR FORCE, TRAVIS
AIR FORCE BASE, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Gordon Reiselt, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2123
Issued: September 8, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 15, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated July 27, 2007. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant had any employment-related disability on or after
April 4, 1993.
FACTUAL HISTORY
The case was before the Board on prior appeals. In a decision dated January 9, 2002, the
Board found that, although the Office had properly terminated compensation for wage-loss and
medical benefits as of April 4, 1993, appellant had submitted sufficient evidence to create a
conflict with respect to whether she continued to be entitled to compensation after
April 4, 1993.1 By order dated August 4, 2006, the Board remanded the case on the grounds that
1

Docket No. 00-1942 (issued January 9, 2002).

the referee physician, Dr. Britt Daniel, failed to provide an opinion on the issue presented.2 The
history of the case is provided in the Board’s prior decision and order and is incorporated herein
by reference.
In an April 20, 2007 letter to Dr. Daniel, the Office advised that he was not asked to give
a work capacity determination regarding the accepted employment injury. It sent Dr. Daniel a
work capacity evaluation (Form OWCP-5c). Dr. Daniel completed the form on April 25, 2007
and indicated that appellant could work with restrictions.
The Office then referred appellant for referee examination by Dr. Sandy Kimmel, an
osteopath Board-certified in neurology. Dr. Kimmel provided a history and results on
examination. She indicated that appellant had subjective complaints of sensory loss with no
atrophy or weakness. Dr. Kimmell completed an OWCP-5c indicating appellant could work four
hours per day.
By letter dated June 11, 2007, the Office requested that Dr. Kimmel discuss objective
findings and explain the limitation of four hours per day. In a report dated June 18, 2007,
Dr. Kimmel stated that she was unable to confirm whether the current findings were related to
the employment injury. She stated the basis for work limitations were appellant’s subjective
complaints of hand numbness and weakness, and repetitive activity seemed to exacerbate
symptoms. The Office again requested clarification in a June 26, 2007 letter, stating there was
no compensation for wage loss due to pain and prophylactic restrictions were not acceptable. In
a report dated June 29, 2007, Dr. Kimmel stated that the objective findings included a right
median sensory neuropathy, which was not seen on a previous nerve conduction velocity test.
She stated the work limitations were due to appellant’s multiple subjective complaints.
In a decision dated July 27, 2007, the Office found that the weight of the medical
evidence did not demonstrate disability for any period after April 4, 1993 in connection with the
right carpal tunnel syndrome. In reviewing the case, the Office claims examiner noted the
January 9, 2002 Board decision had remanded the case for evaluation by a referee, but “I am
unable to interpret this seemingly contrary conclusion as the Board has unequivocally stated that
the left carpal tunnel syndrome was not part of this claim and that there was no evidence of
temporary total disability after April 4, 1993, thereby affirming the prior decision.” The Office
stated that Dr. Kimmel concluded that appellant was capable of working full time.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that, if there is a disagreement
between the physician making the examination for the United States and the physician of the
employee, the Secretary shall appoint a third physician who shall make the examination.3 The
implementing regulation states that, if a conflict exists between the medical opinion of the
employee’s physician and the medical opinion of either a second opinion physician or an Office
medical adviser, the Office shall appoint a third physician to make an examination. This is
2

Docket No. 06-529 (issued August 4, 2006).

3

5 U.S.C. § 8123(a).

2

called a referee examination and the Office will select a physician who is qualified in the
appropriate specialty and who has no prior connection with the case.4
ANALYSIS
The July 27, 2007 Office decision appears to have misunderstood the Board’s prior
decision and order in this case. In reviewing the Board’s January 9, 2002 decision, the Office
stated that the Board had found “no evidence of temporary total disability after April 4, 1993.”
The Board’s holding was that, although the Office had met its burden of proof to terminate
compensation in its March 26, 1993 decision, additional evidence submitted by appellant had
created a conflict as to whether appellant had established a continuing employment-related
disability after April 4, 1993.5 It appears the Office interpreted the Board’s decision as having
resolved the issue of disability after April 4, 1993 and therefore a remand to resolve the conflict
was found to be a “seemingly contrary conclusion.” The issue must be resolved by the referee
physician.
The Office again failed to secure medical evidence to resolve the issue. It is not
sufficient for the referee physician to discuss only appellant’s current disability. The physician
must address the issue of employment-related disability from April 4, 1993 to the present.
Dr. Kimmel was not asked to address the issue and therefore did not render a rationalized
opinion on the relevant issue. With respect to current disability, the Board notes that, while the
Office stated that Dr. Kimmel found appellant capable of working full time, her opinion on
employment-related disability is not clear from her reports. Dr. Kimmel stated that she was
unable to confirm whether the current findings were related to the employment injury, and did
not provide a rationalized medical opinion.
On remand the Office should submit a complete statement of accepted facts and relevant
medical records to a referee physician for an opinion that properly resolves the conflict in the
medical evidence. After such further development as the Office deems necessary, it should issue
an appropriate decision.
CONCLUSION
The conflict in the medical evidence as to an employment-related disability on or after
April 4, 1993 remains unresolved.

4

20 C.F.R. § 10.321 (1999).

5

Once the Office has met its burden of proof to terminate compensation, the burden shifts to appellant.
Talmadge Miller, 47 ECAB 673, 679 (1996); see also George Servetas, 43 ECAB 424 (1992).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 27, 2007 is set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: September 8, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

